RECEIVED                                                                  FILED
                                                                       COURT OF APPEALS
    OCT 2 0 2015                                                    SECOND DISTRICT OF TEXAS
   COURT OF APPEALS
SECOND DISTRICT Or TEXAS
                                                                        OCT 2 0 2015
  DEBRASPISAK, CLERK             IN THE COURT OF APPEALS
                                                                    DEBRASKJAK, CLERK
                           SECOND DISTRICT OF TEXAS FORT WORTH




                                 CAUSE NO, 02-15-00154-CV




                                 ELMA THOMAS, APPELLANT

                                             V.


                                  PETERS COLONY, APPELLE




                            Appeal from County Court at Law No. 2

                                    Denton County, Texas

                             Trial Court Cause No. CV-2015-00793




                                       ELMA THOMAS


                                         APPELLANT


                                 TELEPHONE: (469) 643-0654

                           SECONDARY TELEPHONE: (817) 323-4458

                                     ht 2@hotmaill.com


                                                                            PAGE     1




                              /VPPeUAWi-s Br2^£^
                                    STATEMENT OF FACTS


Appellant, Elma Thomas has been a resident at Peters Colon since 2009. Appellant signed

documents earlier this year, under the impression that she had signed a new lease. However,

because of her tenure, and trust in Management, she did not obtain a copy of the documents

she signed. According to a copy of the Appellee's Brief that was mailed to the Appellant, her

leaseterm began on February 1, 2014, and ended on January 31.2014. Ifyou review the Lease

Contract (See Exhibit A), the Dateof Lease Contract is February 10,2014. Inthe body of the

Lease, paragraph 3, the Lease Contract Date is February 1,2014. The Date the Lease was signed

is February 10, 2014. There are too many inconsistencies inthe statements, and documents

from Peters Colony. There are inconsistencies inthe dates given for Appellant to Vacate the

premises, and the Lease Date (See Exhibit A). At the top of the Lease, the ContractDateis

February 10, 2014. In Paragraph 3,the Lease Contract begins February 1, 2015. The Appellant

signed the Lease in 2014, on February 10, 2014 Italso states that the lease will automatically
renew month to month, unless a 30-day written notice of termination is given, or intent to

move out. s*ote-r*e M^iVur Heawrte iW^^ Ktensrv^xer, .
 SHt cu«rtfiT- *us.r mover ^.c i#m«^




    6T.CL ****** * c^,t< r^                                     I                     ^


    '4Wbl.l^ TH«fc Vfc^***f< *»£ p_,x,/ls £e>k**M 6***<^ '
     T0 i ^ j                                                                     %^ [^^ ,
                                                ARGUMENT


Both sides did not have the opportunity to present their case, because both witnesses were threatened

to be held in Contempt of Court. One witness was allowed to confirm that the Appellant was indeed a

Pauper, and unable to pay court cost. Because of the threat of Contempt of Court, the Appellant was

afraid to call the witness back to the stand. The second witness was also threatened with Contempt of

Court during the Hearing. The Judge's behavior was unprofessional, as if this was some game, while

the clerk laughed at his conduct before, during, and after the Hearing was over. The Appellant asked if

she could call her witnesses, and it was denied by the Judge. However, he allowed the Attorney for

Peters Colony to speak, and set the Bond at $8222.00. The Hearing was only a formality, with

absolutely no intention of changing his mind. His mind was made up, before he entered the courtroom.

 The Appellant had to act as her own Attorney, (because an Attorney was denied by the court), and

 answer questions, that would have been ill-advised, had an Attorney been present.



                                            Oral Argument


The County Court erred when it allowed testimony, and made a decision based on hearsay, which

should have been inadmissible in court. The Manager, Apartment Personnel, nor the Attorney for

Peters Colonywas present, when any of the alleged incidences occurred. There are no police reports

of anyone being threatened, or loud obnoxious behavior. However, it was stated that the police were

called, for the Appellant having her music too loud. The Appellant doesn't throw parties, she lives

alone. She does not deserve to lose her place to live. As a common courtesy, in living anywhere, you

should always be mindful of those around you. If there was an issue/problem, Management should

have spoken to both parties, in an effort to remedy the situation, and not taken one side over the other,

unless she had witnessed the dispute herself.
                                       Oral Argument (Continued)




The JP Court (Carrollton) erred, when Iawarded Attorney's Fees to Peters Colony in the amount of

$600.00. An Attorney was not required at this juncture of the court proceedings. The Manager, or

Leasing Agent could have represented Peters Colony in court. It was at the sole discretion of the

Management to hire an Attorney. It is only at the County Court, or higher, that the Apartment has to

hire an Attorney, by law, because they do not own the Apartments. Therefore, the Appellant should not

be responsible for paying their Attorney's Fees.



                                             Issue Presented


Appellant has been a Resident of Peters Colony since early 2009. She has never not renewed hear lease.

She signed documents, under the impression that she had a new lease. However, because of her

relationship with the Manager, she did not obtain a copy. What happened to the documents that she

signed? Five days is not sufficient for someone to move, receiving Housing Assistance. Proper

notification has to be given, or the Appellant would forfeit her housing.(See Exhibit B).



                                                   Prayer


It is the hope and prayer of the Appellant to come to a peaceful resolution, where she can maintain her

place of residence. Ifan agreement cannot be reached, the Appellant asking to move to another

Apartment Complex. It is also the Appellant's Prayer, that the Court not render judgment against the

sureties (Edith Burgess and Marisol Rodriguez) on Appellant's Supersedeas Bond. There have been no

damages to the Apartment before, no during these proceedings. All rent is paid through the Dallas

Housing Authority. PetersColony has not incurred any additional cost, Late Fees, etc., by the Appellant

being in her Apartment.
$ THE COURT SHOULD NOT AFFIRM JUDGEMENT AGAINST THE SURETY OF THE SURETY OF
SUPERSEDEAS BOND.


The County Courtset a Supersedeas Bond in the amount of $8222.00, of which the Appellant

paid $822.00 earnest money. The justification for the bond being set at this amount, was to

provide protection for the Appellee, considering the value of rent likely to accrue during the

Appeal, damages which may occur as a result of the stay during the Appeal, and other damages

the court may deem appropriate. However, the Appellant is on the_Walker Program, which is a

part of the Section 8 program, and rent is paid directlyto the Apartment complex, by Dallas

Housing Authority. The value of rent has not accrued during this Appeal, and there have been

no damages incurred by Peters Colony before, nor during this Appeal by the Appellant.

Therefore, the Appellant, nor the sureties for the Appellant (Edith Burgess and Marisol

Rodriguez) should not have judgment rendered against them on the Supersedeas Bond.
                                                       This LeaseContract is only valid iffilled out beforeJanuary 1,1016.


 TEXAS APARTMENT ASSOCIATION                                         Apartment Lease Contract                                                             APARTMENT
                                                                                                                                                          ASSQCWN
                                                                                                                                                          GTCATEU- DALLAS

DateofLease Contract:            ( February 10, 2014                                               This isa bindingcontract Rtad carefully before signing.
                                (wTreq this Lease Contract isfilled cart)
                                                                    Moving In - General Information
1. PARTIES. This Lease Contact is between you, the resident(s) fltsf all                       and all remedies under state law and this Lease Contract will be
   peoplesigning the Lease Contract); Elma Thomas                                              authorized. Ifyou violate the animal restrictions ofparagraph 27 orother
                                                                                               animal rules, you'll pay an Initial charge ofS 10Q.QQ peTanimal
                                                                                               (not to exceed $100 peranimal) and a dally charge ofS 10.00
                                                                  and us, the owner:           per animal (not to exceed $10per day per animal) from the date the
    Peters Colony
                                                                                               animal was brought into your apartment until itisfinally removed. Well
                                                                                               also have all other remedies for such violation.
   (name ofapartment community or title holder).              You've agreed to rent         . UTILITIES/SERVICES. We'll payfor the following items, if checked:
   Apartment No.                £506        ,at     1810 E. Peters                             B gas Qwater n wastewater Qelectricity 3 trash/recycling
   Colony
   in                  __
                                                              (street address)                 Qcable/satellite • master antenna • Internet Hstormwater/drainage
                                Carrollton                                     (city),
   Tex*s'       .,— .,?5007                       (zip code) for use, as a private             You'llnay for all other utilities and services, related deposits, and any
   residence only. The terms 'you" and "your" refer to all residents listed                    charge* orfees Dn such utilities and services during your Lease Contract
   above, and a person authorized to act in the eventof a sole resident's                      term. You must not allow any utilities (other than cable orInternet) to be
   death, Theterms "we," "us," and "our" referto the ownerlisted above and                     cut OH or switched for any reason—including disconnection for not
   not toproperty managers or anyone else. Written notice to or from our                       paying your bills—until the Lease Contract term orrenewal period ends.
   managers consHlutes notice toorfrom us. Ifanyone eke has guaranteed                         V "tUity Is wbmelered or prorated by an allocation formula, we will
   performance ofthis Lease Contract, a separate Lease Contract Guaranty                       attach an addendum to this Lease Contract in compliance with state
   for each guarantor must be executed.                                                        agency rales. Ifa utility is Individually metered, it must beconnected in
                                                                                               your name and you must notify the utility provider of your move-out
   OCCUPANTS. The apartment will be occupied only by you and (list all                         date so the meter can be timely, read. If you delay getting itturned on in
   other occupants not signing the Lease Contract):                                            your name bylease commencement orcause it tobetransferred back into
   No Others                                                                                   our name before you surrender or abandon the apartment you'll be
                                                                                               II i°r ,* $ ,                  charE* (™tto exceed $50 per violation), plus
                                                                                               the actual orestimated cost of the utilities used while the utility should
   No one else may occupy the apartment. Persons not Listed above must not                     have been connected in your name. If you are in an area open to
                                                                                               competition and your apartment is individually metered, you may choose
   stay in the apartment for more than         7        consecutive days without               or change your retail electric provider at any time. If you qualify, your
   our prior written consent, and no more than twice that many days in any                     provider will bethe same asours, unless you choose a different provider
   one month. Ifthe previous space isn't filled in, two days per month is thermit,
   LEASE.GONTRACTTERM. The initial term of the Lease Contract begins                           You must pay all applicable provider fees, including any fees to chance
                                                                                               service back intoour name after you move out.                           8•
   OTihS^1?l-,:day of            February         , 2014 (year).
   and ends-at-rnidnight the 31st day of           January" /                                 INSURANCE
   -201.5 . <H*ry This Lease Contract will automatically renew monti>                         personal property. Our
                                                                                                                 Youinsurance
                                                                                                                     are(checkdoes  not cover the loss of or ««™^ra
                                                                                                                               one}'?•                       daman to uour
                                                                                                                                                                      your
   to-month unless either party gives at least  30         days written                         Q required to buy and maintain'renter's or liability insurance fsee
  notice oftermination orintent tomoveout as required by paragraph 37                               attached addendum), or
  //the numberofdays isn"Ipiled in, at least 30 days notice isrequired.                         O not required to buy renter's ortiabilirywsurance.
  SECURITY DEPOSIT. The total security deposit for all residents Is                           ifneither is checked, insurance is not requiredbut isstillstrongly recommended If
                                                                                              not required, we urge you to get your own insurancefor losses due to theft, fire,
  JL. 50-00,T--due 0n 0T W«« the date this Lease Contract is signed.                          water damage, pipe leaks and other similar occurrences. Renter's insurance does
  This amount {check one}. Ddoes or E9 does not include an animal depo                        not cover losses due to a flood. Information on renter's insurance is
  sit. Any animal deposit will be stated in an animal addendum                  See           available from the Texas Department of Insurance.
  paragraphs 41 and42for security deposit return information.
  KIYfj  ™RNnyRE AND AFFIDAVIT OF MOVE-OUT. You will be                                       SECURITY DEVICES. WhatWe Must Provide, Texas law requires, with
  provided                                                                                    some exceptions, that we must provide at no cost to vr,- wh,« nr»T-»~.
                       _ apartment key(s). _._1                 mailbox key(s), and           begins: (1) awindow latch on each window; (2) adbo"ivfeweVrpeepW'5r;
        other access devices for
                                                                   ..• n"Y
                                                                       Any resident.
  --        .               ,                         —...,.
  occupant, orspouse who, according toa remaining resident's affidavTtjias
                                                                           resident,
                                                                                              H^."?!"'?     d°°r: (3) " Pi" '°ck °"»ch sliding door. (4) either a door
                                                                                              handle later.or a security bar on each sliding door; (j) . UvlcM~b510ng
  permanently moved out or isunder court order tonot enter the apartment                      device (deadboit) on each exterior door; and (6) either , keyed doorrf
  is (at our option) no longer entitled to occupancy, keys, or other access                   igejt or a keyed deadboit locx on one entry door. Keyed lockfs) wili Hp
  devices. Your apartment will be [check one]: Ofurnished or• unfurnished                     rekeyed after the prior resident moves out. The rekeving will be rinn*
  RENT AND CHARGES. You will payS 595.00 per month for                                        tby statute.
                                                                                                   "1* Ifwe. Y0"fadmovrr"  °fwllni" Tggyj after you move in, as required
                                                                                                                    io install orrekey security devices as nwuind hy t,M
  rent, in advance and without demand:
    B at theon-site manager's office                                                          youhave theright to do so and deduct thereasonable cost from vr,Ur n^t
    B> throughour online payment site                                                         rent payment underSection 92Tfe(l), Texas Property Code.
   81 «* OFFICE NIGHT DROP BOX
                                                                                             S«M°" A" N°r Re9ueatin8- S"13^ *° «>nw limitations, under
                                                                                             1exas law you may atany bine ask usto: (1) install one keyed deadboit lock
  Prorated rent of $                     Isduefortheremainder of (check one}:
 • 1stmonth orCTgrid month, on                                                                at^i *&" d°°r U" d0€S ** have one= and <3> chanS* " rekey locks or
 3—;—; O^; Otherwise, you must pay your rent on or before the 1st                            i $Z?\
                                                                                             Subject       mU$' ""^
                                                                                                     to statutory         wi,h ,h0M
                                                                                                                  restrictions      "H™**
                                                                                                                               on what securitybutdevices
                                                                                                                                                    >o« "«««
                                                                                                                                                          you P»yfor them
                                                                                                                                                              may JeqS
 day of each month (duedate) with no grace period. Cash is unacceptable without              you are now requesting usto install orchange atyour expense.
 ourjnor written permission. You must not withhold or offset rent unless
 authorized by statute. We may, at our option, require at any time that you
 pay all rent and other sums in cash, certified orcashier's check, money                     1/no item isfilled in, then youere requesting noneat this time.
 order, or one monthly check rather than multiple checks. If you don't pav
 all rent on or before the         3rd      day of the month, you'll pay                     frE" v!Ve^U! P°? for "**»»"« se^rity devices that are required by
 an mlhal late charge of $ 25 . OO plus a daily late ^arge of                                LTj u. -l" ! l^^ fll"k^"7*»t you request (except^wh.n %
 * a*99 Per 4*y after that date until paid in full. Daily late                               JluL.  ." i7ySI"«wevlcnis
                                                                                             repiacements due to mfause orresficnt
                                                                                                                             damagemoved
                                                                                                                                     by out)-anjfc5BrJ--or
                                                                                                                                         you' nr LL^^
 Aarges will not exceed 15 days for any single month's rent We will not
                                                                                             u^SaSS*-
                                                                                             ?S
                                                                                                              ^.m""Jay^^^eIy after USTvSirg
                                                                                                 I statute authonzes advance payment. You also
 ££.!«****           25-00
 electronic payment, plus          for daily
                          initial and   each late
                                              returned
                                                  chargescheck
                                                           until or
                                                                 we rejected
                                                                     receive                 additional or changed security devices you request, i"
 ip«»lihl« "»munl       If ,.n„ J .,-.'» „„,, .^.i __ u _ .       ....   ,   ...             afterward, atouropdon.                 j     i •
     38. MOVE-OUT PROCEDURES. The move-out date can't be changed                                    unless due to our negligence; animal-related charges under
            unlessweand you both agree in writing. Youwon't moveout before                          paragraphs 6 and 27;government fees or finesagainst us for violation
            the LeaseContract term or renewal period ends unless all rent for the                   (by you, your occupants, or guests) of local ordinances relating to
           'entire LeaseContract term or renewal period is paid In full. Early                      alarms and detection devices,false alarms, recycling, or other matters;
             move-out may result In reletting charges and acceleration of future                    late-payment and rerumed-check charges; a charge (not to exceed
               rent under paragraphs 11 and 32. You're prohibited by law from                       $100) for our time and Inconvenience in our lawful removal of an
               applyingany security deposit to rent. You won't stay beyond the date                 animal or in any valid eviction proceeding against you, plus attorney's
               you are supposed to move out. All residents, guests, and occupants                   fees, court costs, and filing fees actually paid; and other sums due
               must surrender or abandon the apartment before the 30-day period                     under this Lease Contract.
               for deposit refund begins. You must give us and the U.S. Postal
               Service,in writing,each resident's forwarding address.                               You'll beliable to us for (1)charges for replacing all keysand access
                                                                                                    devices referenced in paragraphS if you failtoreturn themon or before
     39. CLEANING. You must thoroughly clean the apartment, including                               your actual move-out date; (2) accelerated rent If you have violated
               doors, windows, furniture, bathrooms, kitchen appliances, patios,                    paragraph 32; and(3) a reletting fee if you have violated paragraph 11.
               balconies, garages, carports, and storage rooms. You must follow
               move-out cleaning Instructions if they have been provided. If you                42. DEPOSIT RETURN, SURRENDER, AND                     ABANDONMENT.
               don't dean adequately, you'll be liable for reasonable cleaning                      We'll mail you your security deposit refund (less lawful
               charges—including charges for cleaningcarpets, draperies, furniture,                 deductions) and an itemized accounting of any deductions no later
               walls,etc, that are soiledbeyond norma] wear (that is, wearor soiling                than30days after surrender or abandonment, unless statutes provide
               that occurs without negligence,carelessness, accident, or abuse).                   otherwise.

     40. MOVE-OUT INSPECTION. You should meet with our representative                               You havesurrendered the apartment when: (1)the move-out dale has
         for a move-out inspection. Our representative has no authority to bind                     Eassed and no one b living in the apartment in our reasonable
         or limit us regarding deductions for repairs, damages, or charges. Any                      idgment; or {2)-;apartmen» keys and access devices listed in
         statements or estimates by us or our representative are subject to our                     paragraph 5 have been turned in to us—whichever date occurs first.
               correction, modification, or disapproval before final refunding or                  You have abandoned the apartment when all of the following have
               accounting.
                                                                                                    occurred:(1)everybody appears to have moved out tn our reasonable
     41. SECURITY DEPOSIT DEDUCTIONS AND OTHER CHARGES.                                            judgment; (2) clothes, furniture, and personal belongings have been
               You'll be liable for the following charges. If applicable: unpaid rentj             substantially removed inour reasonable judgment; (3) you've been in
               unpaid utilities; unreimbursed service charges; repairs or damages                  default for non-payment ofrent for 5consecutive days, orwater, gas.
               caused by negligence, carelessness, accident, or abuse, including                   or electric service for the apartment not connected in our name has
               stickers, scratches, tears, bums, stains, or unapproved holes;                      been terminated or transferred; and (4) you've not responded for 2
               replacement cost of our property that was in or attached to the                     days to our notice left onthe inside of the main entry door, stating
               apartment and is missing; replacing dead or missing alarm or                         that we consider the apartment abandoned. An apartment is also
               detection device batteries at any time; utilities for repairs or cleaning;          'abandoned" 10days after the death of a sole resident.
               trips to let In company representatives to remove your telephone,
               Internet, or television services or rental items (If you so request or              Surrender, abandonment, or judicial eviction ends your right of
               have moved out); trips to open the apartment when you or any guest                  possession for all purposes and gives us theimmediate right to: clean
               or occupantis missinga key; unretumed keys; missing or burned-out                   up, make repairs in, and relet the apartment; determine any security
               light bulbs; removing or rekeying unauthorized security devices or                  deposit deductions; and remove property left in the apartment.
               alarmsystems; agreed reletting charges; packing, removing,,or storing               Surrender, abandonment, and Judical eviction affect your rights to
               property removed or stored under paragraph 13; removing or booting                  property left in the apartment (paragraph 13), but do not affect our
               llkgallv parked vehicles; special trips for trash removal:caused.,by-               mitigation obligations (paragraph 32).
kl             parked vehicles blocking dumpsters; false securitymlarm charges

                                                                        Signatures, Qriginals and Attachments
     43. ORIGINALS AND ATTACHMENTS. This Lease Contract has been
           executed In multiple originals, each withoriginal signatures—one for                                 You arelegally bound by thisdocument.
           youandoneor morefor us.Our rulesand community policies, if any,                                              Pleasereadit carefully.
               will beattached to the Lease Contract andgiven to you at signing.
           Whenan Inventory and Conditionform1$ completed, both youand we                                        Before submitting a rental application
           should retain a copy. The itemschecked below are attached to and                                orsigning a Lease Contract, you may take acopy
           become a part of this Lease Contract and are binding even If not                            of these documents to review and/or consult anattorney.
               initialed or signed,
                                                                                                            Additional provisions orchanges maybemade
           •       Access Gate Addendum                                                                in.the Lease Contract ifagreed toinwriting by ail parties.
           0       Additional Special Provisions                                                      You
                                                                                                      rou areentitledto
                                                                                                          are entitled to receive an original
                                                                                                                          receivean           of this Lease
                                                                                                                                     originalof       LeaseCContract
           O Allocation Addendum for. Q electricity D water      Q gas                                /^'after itIs fully gtgnetft Keep itIn asafe place.
             O central system costs • trash/recycling • cable/satellite
                  Q stormwater/drainage           Q services/government fees '
           a       Animal Addendum
           B       Apartment Rules or Community Policies
           O       Asbestos Addendum (ifasbestos ispresent)
           •       Bed Bug Addendum
           Q       EarlyTermination Addendum
           •       Enclosed Carage,Carport or Storage UnitAddendum                                                                                            "Date signed
           a      Intrusion Alarm Addendum
           a      Inventory &Condition Form
           a
                                                                                                                                                              Da'te signed
                  Lead Hazard Information and Disclosure Addendum
           a      Lease Contract Guaranty (              guaranties, ifmore than one)
           a      Legal Description ofApartment (opMoiui, If rental ttrm longer th»non« j*«)                                                                "Date signed
           a      MilitarySCRAAddendum
           a      Mold Information and Prevention Addendum
           B      Move-Out CleaningInstructions                                                            flier's Bepresentatfit (signingon behalfofowner)
           a      Notice of Intent to Move Out Form
       a          Parking Permit orSticker (quantity:               )
       a          Rent Concession Addendum
       •          Renter's or Liability Insurance Addendum
       a          Repair or Service Request Form                                               Addressandphone numberofowner's representativefor noticepurposes
       D         Satellite Dish or Antenna Addendum
       •         TCEQTenant Guide to Water Allocation                                          1810 E.      PETERS COLONY RD


                                                                                                                                                                    gote^f /v
Walker County Housing Authority > FAQ's > Sec8 Vouchers                                                                          Page 1 of 1



                                                                                                                                          Lasun




                 HOME          ABOUT HAWC       PROGRAMS          FAQ'S       PUBLIC RELATIONS         CONTACT US




Housing Choice Voucher FAQ's
 WHAT IS THE HOUSING CHOICE VOUCHER PROGRAM (SEC 8)?
The HousingChoice Voucher (HCV) Program provides housing assistance for qualifiedlow-incomefamilies in the rental market. Voucher
holders are able to select a unit from the private rental market. Program participants pay no more than 30% of their monthly adjusted
income towards rent and utilities. The housing assistance payment subsidizes the balance of the rent to the propertyowner.

HOW CAN I BECOME PART OF THIS PROGRAM?
Eligibility for a HCV voucheris determined by the Housing Authority of Walker County (HAWC) based on the total annual gross income
and family size and is limited to U.S. citizens and specifiedcategories of non-citizenswho have eligible immigration status. The family's
income may not exceed 50%of the area median income. Median income levels are published by HUD and vary by location. During
the application process, the HAWC will collect information on family income, assets and family composition. The HAWC will verify this
information and wiil use the information to determine programeligibility. If it is determined that your family is eligible, your application
status will be upgradedfrom the pending status to the eligible status. When your name is next on the waiting list, the HAWC will contact
you and you willbe issued a voucher.

WHEN CAN I APPLY FOR ASSISTANCE?
When a date is established on when we will accept applications for the section 8 program, the HAWC will post an advertisement in the
classified section of the Daily Mountain Eagle newspaper (for up to one week) whichcovers the entire Walker County area. We will also
have it posted on our bulletin board in our lobby and itwill be announced on our telephone greeting which may be heardupon calling our
officeat your convenience. In addition, we will have it posted on thiswebsite. Be sure to check back at yourconvenience.

WHERE CAN I LIVE?
The HAWC covers the entire Walker County area. Once you are issued a section 8 voucher, you may search the privaterental market
anywhere inWalker County for a housing unitthat is decent, safe and sanitary according to the Housing Quality Standards (HQS)
established by HUD and the HAWC.

WHAT HAPPENS AFTER ILOCATE A RENTAL UNIT?
When you have found a suitable unitand the owneragrees to lease the unity to your family underthe housing choice voucher program,
the HAWC will inspect the unitto assure that meets the Housing QualityStandards (HQS) guidelines. After the unit passes the HQS
inspection and the rent has been approved,the landlord and the tenant enter intoa lease agreement foran initial term of one year.
The HAWC and the landlord sign a Housing Assistance Payments Contract (HAP)through which the rent is assisted on your behalf. You
willbe responsible forthe monthly payment of the difference between the total rent and the housing assistance payment.

WHAT IF ! NEED TO MOVE? CAN I CONTINUE TO RECEIVE THIS ASSISTANCE?
The Housing ChoiceVoucher Program is designed to allow families to move without the loss of rental assistance. We realize that a
family's housing needs change over time for various reasons such as job locations, changes in family size, etc. Moves are allowed as
long as the proper process is followed. YourSection 8 Coordinator will be happyto walk you throughthe process shouldthis situation
arise. You must live in the jurisdiction of the currenthousing authority forat least 12 months to be eligible to transferunderthe "portability"
option. A family thatwishes to move to another housing authority's jurisdiction must consult withthe housing authority that currently
administers its rental assistance to verify the procedures for moving. Failure to follow the properprocess may resultin the family forfeiting
their voucher.


Ifthe unit I want to rent is too expensive, can I pay the difference to the landlord on the side?
No. To paythe landlord extra or additional monieson the side is fraud. This would be the landlord committing fraud and the family
committing fraud. Both parties would be terminated from the program and may be prosecuted.



    Temis Of Use I Privacy Statement                                                                            Copyright 2012 by SACS Software



                                                                                                                                     gx/ctt^T £>
http://www.waikercountyha.org/FAQs/Sec8Vouchers.aspx                                                                              10/15/2015
                                  WORTH TEXAS

                           4*7'       J$S~QCX 20
                                  N*>

                                  L 1. ?'•
                                                                                                          *\
                                                    **lt ^- JmvhU/o(                                <p
                                                                                                         /c
                                                                                                         //v/




    OCT 2 0 2015
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS
  DEERASPISAK, CLERK
                                             ipl||l»l»l'll"»»ll^ll»H»l»l»Mll«l»ll»»lllWl'll»'»»ll